United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF THE ARMY,
WATERVLIET ARSENAL, Watervliet, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2351
Issued: August 5, 2011

Case Submitted on the Record,

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION

On September 21, 2010 appellant filed a timely appeal from a March 23, 2010 decision
of the Office of Workers’ Compensation Programs (OWCP) denying an occupational condition.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
On appeal, appellant contends that OWCP misinterpreted his October 13, 2008 letter
requesting a case status update as a claim for additional conditions.
ISSUE
The issue is whether appellant established that he sustained a neurologic bilateral lower
extremity condition causally related to his accepted lumbar injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This is appellant’s fourth appeal before the Board. By decision and order issued on
August 19, 2005,2 the Board affirmed January 20 and July 1, 2004 OWCP decisions denying his
claim for a recurrence of disability from August 12, 1994 to February 21, 1995 related to an
accepted L1 spinal fracture, lumbago, left foot fracture, chondromalacia of the left patella3 or a
ruptured left anterior cruciate ligament. The facts of the case as set forth in the Board’s prior
decisions are incorporated by reference.4 Appellant did not return to work.
In reports from May 3 to July 7, 2006, Dr. Matthew G. Zmurko, an attending Boardcertified orthopedic surgeon, noted worsening bilateral lumbar radiculopathy. He obtained
magnetic resonance imaging scan studies showing an old L1 compression fracture with spinal
stenosis, L4-5 disc herniation and an L4-5 annular tear.
Dr. Luke V. Rigolosi, an attending Board-certified physiatrist, administered lumbar
epidural injections from January 8, 2007 through December 23, 2009, authorized by OWCP.
In an October 13, 2008 letter, appellant asserted that his lumbar conditions had worsened,
requiring epidural steroid injections and a back support.
On October 27, 2009 Dr. Rigolosi noted that appellant fell in “early August” when his
left knee gave way. He recommended medication for bilateral neuropathic lower extremity
symptoms.
In a November 19, 2009 letter, OWCP asked Dr. Rigolosi to provide additional
information regarding any neurologic condition of the lower extremities. It requested medical
rationale explaining the causal relationship between the neurologic condition and the accepted
closed L1 fracture and lumbago. Dr. Rigolosi responded by a December 7, 2009 report
diagnosing “low back pain.” He opined that “to a reasonable degree of medical certainty”
appellant’s back pain remained related to the accepted L1 fracture.
On February 24, 2010 Dr. Rigolosi observed weakness and numbness in appellant’s right
foot, although February 15, 2010 electromyography and nerve conduction velocity studies of the
lower extremities were reported as normal. In a March 4, 2010 report, he recommended
additional epidural steroid injections as appellant had developed flexion and extension
difficulties in all toes of the right foot.

2

Docket No. 04-2186 (issued August 19, 2005). The history of two prior appeals to the Board is set forth in
Docket No.04-2186 (issued August 19, 2005).
3

On May 22, 2008 Dr. Richard L. Katz, an attending Board-certified orthopedic surgeon, performed a repeat left
knee arthroscopy and chondroplasty of the left medial femoral condyle.
4

During the pendency of the prior appeal, OWCP issued an October 1, 2004 decision denying wage-loss
compensation beginning October 31, 1995. This decision is not before the Board on the present appeal.

2

By decision dated March 23, 2010, OWCP denied appellant’s claim for a bilateral lower
extremity condition related to the accepted lumbar injuries finding that causal relationship was
not established. It found that Dr. Rigolosi did not provide sufficient medical rationale explaining
how or why the accepted lumbar fracture caused a neurologic condition of the lower extremities.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medial certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.8
ANALYSIS
OWCP accepted that appellant sustained an L1 spinal fracture, lumbago, left foot
fracture, a ruptured left anterior cruciate ligament and chondromalacia of the left patella. On
October 27, 2009 Dr. Rigolosi, a Board-certified physiatrist, mentioned bilateral neuropathic
lower extremity symptoms after appellant fell in August 2009 when his left knee gave way. In a
5

5 U.S.C. §§ 8101-8193.

6

Joe D. Cameron, 41 ECAB 153 (1989).

7

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

8

Solomon Polen, 51 ECAB 341 (2000).

3

December 7, 2009 report, he diagnosed chronic back pain. In February and March 2010,
Dr. Rigolosi noted weakness and numbness in the right foot. The Board finds that the medical
evidence is insufficient to establish a neurologic condition of the lower extremities related to the
accepted lumber conditions.
In a November 19, 2009 letter, OWCP asked Dr. Rigolosi to provide medical rationale
explaining any causal relationship between the accepted injuries and a neurologic condition of
the lower extremities. Dr. Rigolosi’s subsequent reports mention weakness and numbness in all
toes of the right foot without addressing the cause of these symptoms. Although he opined on
December 7, 2009 that the accepted L1 compression fracture caused appellant’s low back pain,
he did not provide medical rationale explaining how he came to this conclusion. Dr. Rigolosi did
not address the accepted back injuries in detail or explain how they would cause a bilateral lower
extremity condition or neurologic symptoms in the right foot. Without such rationale, his reports
are of insufficient probative value to establish causal relationship.9 The Board has held that pain
is a general symptom and not a firm medical diagnosis.10 The Board notes that Dr. Zmurko, an
attending Board-certified orthopedic surgeon, diagnosed bilateral lumbar radiculopathy in
May 2006, but did not provide medical rationale supporting causal relationship.
The Board finds that OWCP’s March 23, 2010 decision denying a neurologic condition
of the lower extremities is proper under the law and facts of this case. Appellant may submit
additional evidence, together with a formal written request for reconsideration, to OWCP within
one year of the Board’s merit decision, pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant asserts that OWCP misinterpreted his October 13, 2008 letter as a
request to expand his claim. The record notes that the impetus for OWCP’s November 19, 2009
letter to Dr. Rigolosi was his October 27, 2009 report mentioning a neuropathic condition
affecting both lower extremities. The Board finds that OWCP’s request for additional
information regarding this new condition did not in any way prejudice appellant’s case.
CONCLUSION
The Board finds that appellant has not established that he sustained a neurologic bilateral
lower extremity condition in the performance of duty.

9

Deborah L. Beatty, 54 ECAB 340 (2003).

10

C.F., Docket No. 08-1102 (issued October 10, 2008).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 23, 2010 is affirmed.
Issued: August 5, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

